          Case 1:19-cv-02850-CRC Document 4 Filed 10/24/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JENNIFER DEMSHUR,

                Plaintiff,

        v.                                             1:19-cv-02850 (CRC)

 DISTRICT OF COLUMBIA, et al.,

                Defendants.


DEFENDANT DISTRICT OF COLUMBIA’S CONSENT MOTION TO ENLARGE THE
         DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Defendant District of Columbia (the District),

moves the Court to enlarge the time to answer or otherwise respond to the complaint by thirty days

or, up to and including November 25, 2019. A memorandum of points and authorities in support

of this motion and a proposed order are attached for the Court’s consideration.

                                             Respectfully Submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             CHAD COPELAND
                                             Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Michael K. Addo
                                             MICHAEL K. ADDO [1008971]
                                             Chief, Civil Litigation Division Section IV

                                             /s/ Martha J. Mullen
                                             MARTHA J. MULLEN [419036]
                                             Senior Assistant Attorney General
                                             202-724-6612
                                             martha.mullen@dc.gov

                                             /s/ Denise Katz-Prober_
          Case 1:19-cv-02850-CRC Document 4 Filed 10/24/19 Page 2 of 5



                                             DENISE KATZ-PROBER [1013442]
                                             Assistant Attorney General
                                             441 4th Street, NW, Suite 630 South
                                             Washington, DC 20001
                                             (p) (202) 724-5375
                                             (f) (202) 741-0445
                                             (e) denise.katz-prober@dc.gov

                                             Counsel for Defendant District of Columbia


                                       LCvR 7(m) CERTIFICATION

       Undersigned counsel hereby certify that counsel for Plaintiff, Sarah Martin, consents to

the relief requested in this motion.
          Case 1:19-cv-02850-CRC Document 4 Filed 10/24/19 Page 3 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JENNIFER DEMSHUR,

                Plaintiff,

        v.                                             1:19-cv-02850 (CRC)

 DISTRICT OF COLUMBIA, et al.,

                Defendants.


         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
        OF DEFENDANT DISTRICT OF COLUMBIA’S CONSENT MOTION
    TO ENLARGE THE DEADLINE TO RESPOND TO PLAINTIFF’S COMPLAINT

       Federal Rule of Civil Procedure 6(b)(1)(A) provides that “[w]hen an act may or must be

done within a specific time, the court may, for good cause, extend the time: (A) with or without

motion or notice … or if a request is made, before the original time or its extension expires.” See

Mann v. Castiel, 681 F.3d 368, 375 (D.C. Cir. 2012) (explaining that good cause simply “means

a valid reason for delay”).

       Plaintiff filed her Complaint on September 23, 2019. ECF [1]. The Office of the

Attorney General received a copy of the Complaint by mail on October 4, 2019. The District’s

response under Fed. R. Civ. P. 12(a)(1)(A)(i) is due on October 25, 2019. Thus, the District is

moving the Court to enlarge the time before the original time expires.

       In addition, good cause is apparent because to answer or otherwise respond to the

complaint, the District must first review the documents plaintiff filed with the EEOC, which

were cross-filed with D.C. Office of Human Rights. The District made efforts to obtain these

documents, however to get the documents, the District must comply with the Freedom of

Information Act (FOIA). The FOIA request and receipt of the documents will require more time
          Case 1:19-cv-02850-CRC Document 4 Filed 10/24/19 Page 4 of 5



than permitted for the District’s response to the complaint. Indeed, plaintiff consents to the relief

requested in this motion in part because she too is waiting for a response to her own FOIA

request from the D.C. Office of Human Rights.

       This is the District’s first request for an extension of this deadline, and no subsequent

deadlines will be impacted, because no scheduling order has issued in this case. Undersigned

counsel has conferred with Plaintiff’s counsel, and Plaintiff consents to the relief sought herein.

                                          CONCLUSION

       Granting this motion will neither prejudice any party nor interfere with the fair and just

administration of justice. For these reasons, the Court should grant this motion.


                                               Respectfully Submitted,

                                               KARL A. RACINE
                                               Attorney General for the District of Columbia

                                               CHAD COPELAND
                                               Deputy Attorney General
                                               Civil Litigation Division

                                               /s/ Michael K. Addo
                                               MICHAEL K. ADDO [1008971]
                                               Chief, Civil Litigation Division Section IV

                                               /s/ Martha J. Mullen
                                               MARTHA J. MULLEN [419036]
                                               Senior Assistant Attorney General
                                               (202)724-6612
                                               martha.mullen@dc.gov

                                               /s/ Denise Katz-Prober_
                                               DENISE KATZ-PROBER [1013442]
                                               Assistant Attorney General
                                               441 4th Street, NW, Suite 630 South
                                               Washington, DC 20001
                                               (p) (202) 724-5375
                                               (f) (202) 741-0445
                                               (e) denise.katz-prober@dc.gov
Case 1:19-cv-02850-CRC Document 4 Filed 10/24/19 Page 5 of 5




                           Counsel for Defendant District of Columbia
